Exhibit 10.2

Execution Version

AMENDED AND RESTATED GUARANTY

AMENDED AND RESTATED GUARANTY, dated as of March 15, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
PennyMac Mortgage Investment Trust, a Maryland real estate investment trust (the
“Guarantor”), in favor of JPMorgan Chase Bank, National Association (the
“Buyer”).

RECITALS

The Guarantor and the Buyer previously entered into a Guaranty, dated as of
January 27, 2015 (the “Existing Guaranty”).

PennyMac Corp. (“PMC”), PennyMac Operating Partnership, L.P. (“POP”), PennyMac
Holdings, LLC (“PMH”, and together with PMC and POP, each individually, a
“Seller”, and collectively the “Sellers”), PMC REO Trust 2015-1 (the “REO
Subsidiary”), the Guarantor and the Buyer are parties to an Amended and Restated
Master Repurchase Agreement, dated as of March 15, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”).  It is a condition precedent to the obligation of the Buyer to
continue to enter into Transactions with the Sellers under the Repurchase
Agreement that the Guarantor shall have executed and delivered this Guaranty to
the Buyer.

Now, therefore, in consideration of the premises and to induce the Buyer to
continue to engage in Transactions with the Sellers, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Guarantor hereby agrees to continue to guarantee each Seller’s
obligations under the Repurchase Agreement, as may be amended from time to time.

1.Defined Terms.

(a)Unless otherwise defined herein, terms defined in the Repurchase Agreement
and used herein shall have the meanings given to them in the Repurchase
Agreement.

(b)For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Sellers to the Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, or
whether for payment or for performance (including, without limitation, Price
Differential accruing after the Repurchase Date for the Transactions and Price
Differential accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Seller, whether or not a claim for post filing or post petition interest is
allowed in such proceeding), which may arise under, or out of or in connection
with the Repurchase Agreement, this Guaranty and any other Facility Documents
and any other document made, delivered or given in connection therewith or
herewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Buyer that are required to be paid by the
Sellers pursuant to the terms of such documents), all “claims” (as defined in
Section 101 of the Bankruptcy Code) of the Buyer against any Seller, or
otherwise.

 

--------------------------------------------------------------------------------

 

(c)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty and section and paragraph references are
to this Guaranty unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2.Guarantee.  (a) Guarantor hereby, unconditionally and irrevocably, guarantees
to the Buyer and its successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by any Seller when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

(b)Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty.  This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto a Seller
may be free from any Obligations.

(c)No payment or payments made by any Seller, the Guarantor, any other guarantor
or any other Person or received or collected by the Buyer from the Sellers, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set‑off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations until the Obligations are paid in full and the
Repurchase Agreement is terminated, subject to the reinstatement provisions of
Section 7 hereof.

(d)Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to the Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify the Buyer in writing that such payment is made
under this Guaranty for such purpose.

3.Right of Set‑off.  Upon the occurrence of any Event of Default, Guarantor
hereby irrevocably authorizes the Buyer at any time and from time to time
without notice to the Guarantor, any such notice being waived by the Guarantor,
to set‑off and appropriate and apply any and all monies and other property of
the Guarantor, deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Buyer or any Affiliate
thereof to or for the credit or the account of Guarantor, or any part thereof in
such amounts as the Buyer may elect, against and on account of the Obligations
and liabilities of the Guarantor to the Buyer hereunder and claims of every
nature and description of the Buyer against the Guarantor, in any currency,

‑2‑

--------------------------------------------------------------------------------

 

whether arising hereunder or, under the Repurchase Agreement, as the Buyer may
elect, whether or not the Buyer has made any demand for payment and although
such Obligations and liabilities and claims may be contingent or unmatured. The
Buyer shall notify the Guarantor promptly of any such set‑off and the
application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set‑off and application.  The rights of
the Buyer under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set‑off) which the Buyer may
have.

4.No Subrogation.  Notwithstanding any payment or payments made by the Guarantor
hereunder or any set‑off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Buyer against any Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from any Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by any Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. The Guarantor hereby subordinates all of its
subrogation rights against each Seller to the full payment of Obligations due
Buyer under the Repurchase Agreement for a period of 91 days following the final
payment of the last of all of the Obligations under the Facility Documents.  If
any amount shall be paid to the Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by the Guarantor in trust for the Buyer, segregated from
other funds of Guarantor, and shall, forthwith upon receipt by the Guarantor, be
turned over to the Buyer in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Buyer, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Buyer may
determine.

5.Amendments, Etc. with Respect to the Obligations; Waiver of Rights.  Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor and without notice to or further assent by
Guarantor, any demand for payment of any of the Obligations made by the Buyer
may be rescinded by the Buyer and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Facility Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the Buyer
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Buyer for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released.  The Buyer shall not
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for this Guaranty or any property
subject thereto.  When making any demand hereunder against Guarantor, the Buyer
may, but shall be under no obligation to, make a similar demand on a Seller or
any other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from any Seller or any such other guarantor or any release
of a Seller or such other guarantor shall not relieve Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer

‑3‑

--------------------------------------------------------------------------------

 

against Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

6.Guaranty Absolute and Unconditional.

(a)Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty, the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty; and all dealings between any Seller and the Guarantor, on the one
hand, and the Buyer, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty.

(b)Guarantor hereby expressly waives all set‑offs and counterclaims and all
diligence, presentments, demands for payment, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, notices of sale, notice of default or nonpayment to
or upon any Seller or the Guarantor, surrender or other handling or disposition
of assets subject to the Repurchase Agreement, any requirement that Buyer
exhaust any right, power or remedy or take any action against any Seller or
against any assets subject to the Repurchase Agreement, and other formalities of
any kind.

(c)Guarantor understands and agrees that this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer,
(ii) any defense, set‑off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Seller
against the Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of any Seller or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of a Seller
from the Obligations, or of the Guarantor from this Guaranty, in bankruptcy or
in any other instance.

(d)When pursuing its rights and remedies hereunder against the Guarantor, the
Buyer may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Buyer to pursue such other rights or remedies or
to collect any payments from a Seller or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of a Seller or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Buyer against the Guarantor.

(e)This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the Buyer, and
its successors, indorsees, transferees and

‑4‑

--------------------------------------------------------------------------------

 

assigns, until all the Obligations and the obligations of the Guarantor under
this Guaranty shall have been satisfied by payment in full and the Repurchase
Agreement shall be terminated, notwithstanding that from time to time prior
thereto a Seller may be free from any Obligations.

(f)Guarantor waives, to the fullest extent permitted by applicable law, all
defenses of surety to which it may be entitled by statute or otherwise.

7.Reinstatement.  The Obligations of the Guarantor under this Guaranty, and this
Guaranty shall continue to be effective, or be reinstated, as the case may be,
and be continued in full force and effect, if at any time any payment, or any
part thereof, of any of the Obligations is rescinded, invalidated, declared
fraudulent or preferentially set aside or must otherwise be restored, returned
or repaid by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Seller or the Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Seller or the Guarantor or any substantial part of its or their
property, or for any other reason, all as though such payments had not been
made.

8.Payments.  Guarantor hereby guarantees that Obligations will be paid to the
Buyer without set‑off or counterclaim in U.S. Dollars.

9.Event of Default.  If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, Guarantor agrees that, as between Guarantor and
Buyer, the Obligations may be declared to be due for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against a Seller and that, in the event
of any such declaration (or attempted declaration), such Obligations shall
forthwith become due by Guarantor for purposes of this Guaranty.

10.Waiver of Rights.  Guarantor hereby waives: (i) notice of or proof of
reliance by the Buyer upon this Guaranty or acceptance of this Guaranty and the
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty, and all other dealings between a Seller and Guarantor, on the one
hand, and the Buyer, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty; (ii) diligence,
presentment, protest, all demands whatsoever, and notice of default or
nonpayment with respect to the Obligations; (iii) the filing of claims with any
court in case of the insolvency, reorganization or bankruptcy of any Seller; and
(iv) any fact, event or circumstance that might otherwise constitute a legal or
equitable defense to or discharge of Guarantor, including (but without typifying
or limiting this waiver), failure by the Buyer to perfect a security interest in
any collateral securing performance of any Obligation or to realize the value of
any collateral or other assets which may be available to satisfy any Obligation
and any delay by the Buyer in exercising any of its rights hereunder or against
any Seller.  

11.Notices.  All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by electronic transmission) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages of the Repurchase Agreement; or, as to any party, at such other

‑5‑

--------------------------------------------------------------------------------

 

address as shall be designated by such party in a written notice to each other
party.  All such communications shall be deemed to have been duly given when
transmitted electronically or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

12.Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.Integration.  This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and thereof and there are no promises or
representations by the Buyer relative to the subject matter hereof or thereof
not reflected herein or therein.

14.Amendments in Writing; No Waiver; Cumulative Remedies.  (a) None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the Buyer,
provided that any provision of this Guaranty may be waived by the Buyer.

(b)The Buyer shall not by any act (except by a written instrument pursuant to
clause (a) above), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.  No
failure to exercise, nor any delay in exercising, on the part of the Buyer, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Buyer of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Buyer would otherwise have on any future occasion.

(c)The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

15.Section Headings.  The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

16.Successors and Assigns.  This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Buyer and its
successors and assigns.  This Guaranty may not be assigned by the Guarantor
without the express written consent of the Buyer.

17.Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

‑6‑

--------------------------------------------------------------------------------

 

18.SUBMISSION TO JURISDICTION; WAIVERS.  THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A)SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE OTHER FACILITY DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON‑EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(B)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

(D)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

19.WAIVER OF JURY TRIAL.  THE GUARANTOR AND THE BUYER HEREBY IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY
OTHER FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

20.Intent.  This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

21.Amendment and Restatement.  Buyer and Guarantor entered into the Existing
Guaranty.  Buyer and Guarantor desire to enter into this Guaranty in order to
amend and

‑7‑

--------------------------------------------------------------------------------

 

restate the Existing Guaranty in its entirety.  The amendment and restatement of
the Existing Guaranty shall become effective on the date hereof, and each of
Buyer and Guarantor shall hereafter be bound by the terms and conditions of this
Guaranty and the other Facility Documents.  This Guaranty amends and restates
the terms and conditions of the Existing Guaranty, and is not a novation of any
of the agreements or obligations incurred pursuant to the terms of the Existing
Guaranty.  Accordingly, all of the agreements and obligations incurred pursuant
to the terms of the Existing Guaranty are hereby ratified and affirmed by the
parties hereto and remain in full force and effect.  All references to the
Existing Guaranty in any Facility Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Guaranty and
the provisions hereof.

[SIGNATURE PAGE FOLLOWS]

 

‑8‑

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

By:

   /s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:   Managing Director, Treasurer

 

Signature Page to the Amended and Restated Guaranty